DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 11/10/2022 has been entered.  Claims 1-21 are presented for examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 6, 11, 12, 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia (US 2021/0158076) in view of Kim (P. Kim, “Data-driven discrimination at work,” William & Mary Law Review, Vol. 58: 857, published Feb. 1, 2017, downloaded from https://scholarship.law.wm.edu/cgi/viewcontent.cgi?article=3680&context=wmlr).  

 	Regarding claim 1, Lohia teaches a computer-implemented method comprising:
 	storing, in memory, a machine learning model defining a relationship between input data and an output (Fig. 1, [0014, 0020] describes a machine learning model that receives input and generates output/predictions),
 	the output being a prediction of a result ([0014], the model generates class predictions);
 	generating a plurality of data samples from a particular data sample, the plurality of data samples comprising a modified data sample that differs from the particular data sample only by non-causal data, the non-causal data having a non-causal relationship to the output ([0017-0021, 0011], the system selects various data points; the system modifies the data points i.e., generates a perturbed version of the data point; in other words, the perturbed version adds a change that is not expected to or should not adjust the outcome of the model i.e., the non-casual data; as noted in [0011, 0020], if it does, it is evidence that the model is sensitive to biased data; [0026], the perturbation is an indicator of whether there is undesirable bias i.e., it represents something that should not change the output classification; it should be further noted that “non-causal data” can be interpreted as any data that does not cause something or is not believed to cause something e.g., see [0089] of the specification, which does not clearly define and does not expressly limit the meaning of the term, “non-casual data”; for example, the perturbation in Lohia can be understood as non-causal data, at least because it is believed to not cause a change in a classification/result of a model that is free of bias);
 	generating a plurality of results by inputting the plurality of data samples into the machine learning model, each of the plurality of results corresponding to a respective data sample of the plurality of data samples ([0020, 0026], the original data points and the unmodified datapoints are provided to the model to determine if there is a change in output i.e., class designation for the input); and
 	determining, based on a comparison of the plurality of results, if the machine learning model is dependent on the non-causal data ([0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias). 
 	However, Lohia does not expressly disclose the non-casual data having a non-casual relationship to the output whereby the non-casual data does not directly lead to the result.
 	In the same field of endeavor, Kim teaches the non-casual data having a non-casual relationship to the output whereby the non-casual data does not directly lead to the result (Kim, pages 865-866, it is known that algorithms can uncover and use any statistical relationship between a variable and a result; for example, the algorithm may provide a result e.g, deny an employment opportunity, classify a job applicant as unsuitable, etc., based on an unexplained correlation between the variable and the result, even though there is no causal relationship between the variable and the result; this results in bias; in the context of Lohia, this means that the perturbation, which leads to a biased result, may be understood as a variable that is correlated to a change in the classification but does not truly cause or justify the change i.e., does not directly lead to the result or have a casual relationship with the result; see Lohia [0017-0021, 0011, 0026, 0030], claim 1).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the non-casual data having a non-casual relationship to the output whereby the non-casual data does not directly lead to the result as suggested in Kim into Lohia because Lohia and Kim pertain to analogous fields of technology. Lohia pertains to a system for removing bias or undesirable discrimination from a machine learning algorithm/model.  More specifically, the system perturbs training data for a machine learning model; if the perturbation causes the output/classification of the model to change, then the model is determined to be biased with respect to the perturbation e.g., see Lohia [0026, 0002, 0011, 0017-0021, 0030], claim 1.  Put another way, the perturbation is a variable that may or may not generate undesirable bias in the model result.  Kim also pertains to a system that attempts to minimize bias in an algorithm.  In Kim, it is known that variables that cause undesirable bias in the model/algorithm can be variables that are perhaps correlated to the result generated by the model/algorithm, but do not cause the result.  It would be desirable to incorporate this feature into Lohia, so that the invention of Lohia can be utilized to minimize the amount of bias caused by changes in non-casual variables.  That is, based on the teachings of Kim, it would be obvious to understand the perturbation in Lohia, which can cause an undesirable bias in a model/algorithm result, as a factor/variable that does not have a causal relationship with the result, but instead is merely correlated with the result.  

 	Regarding claim 5, the combination of Lohia and Kim teaches the invention as claimed in claim 1.  The combination of Lohia and Kim also teaches wherein determining if the machine learning model is dependent on the non-causal data comprises determining that the machine learning model is substantially independent of the non-causal data (Lohia [0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias; if there is not a change, then the model seems to be independent of or unaffected by the perturbation/bias). 

 	Regarding claim 6, the combination of Lohia and Kim teaches the invention as claimed in claim 1.  The combination of Lohia and Kim also teaches 
 	wherein determining if the machine learning model is dependent on the non-causal data comprises determining that the machine learning model is dependent on the non-causal data (Lohia  [0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias; if there is not a change, then the model seems to be independent of or unaffected by the perturbation/bias).

 	Regarding claim 11, the combination of Lohia and Kim teaches the invention as claimed in claim 1.  The combination of Lohia and Kim also teaches obtaining the particular data sample (Lohia [0017-0021, 0011], the system selects various data points; the system modifies the data points i.e., generates a perturbed version of the data point; in other words, the perturbed version adds a change that is not expected to or should not adjust the outcome of the model i.e., the non-casual data; as noted in [0011], if it does, it is evidence of discriminatory, undesirable input; Lohia [0026], the perturbation is an indicator of whether there is undesirable bias i.e., it represents something that should not change the output classification; see also Lohia [0015-0020]).

 	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Lohia and Kim also teaches a system comprising:
 	memory to store a machine learning model defining a relationship between input data and
an output (Lohia Fig. 3, [0034, 0035] describes a memory that stores code to perform any operations of the invention); and
 	a processor (Lohia Fig. 3, [0034] describes a processor).

	Regarding claim 16, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 16 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 17, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 17 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 22, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 22 also corresponds to claim 11 and is rejected for the same reasons.  

  Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia and Kim, as applied in claims 1 and 12, and further in view of Peng (US 11,010,436).

 	Regarding claim 2, the combination of Lohia and Kim teaches the invention as claimed in claim 1.  However, the combination of Lohia and Kim does not expressly disclose the particular data sample comprises text; the non-causal data comprises biased terminology; and generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text. 	
 	However, Peng teaches 
 	the particular data sample comprises text (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model);
 	the non-causal data comprises biased terminology (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model); and
 	generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the particular data sample comprises text; the non-causal data comprises biased terminology; and generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text as suggested in Peng into Lohia and Kim because Lohia and Peng pertain to analogous fields of technology.  Both Lohia and Peng relate to identifying inappropriate/biased content in data inputs for a machine learning model.  Generally, Lohia pertains to a system that detects whether a particular input inappropriately biases a model by providing original and modified versions of the input to the model to see if the model is affected by the difference between the two versions.  As noted in Lohia [0020], this is done in part to determine whether the model is sensitive to biased data.  Peng also teaches generating original and modified versions of input for a model that helps target problematic terminology in the input. In Peng, offensive or inappropriate content is identified and removed from a text input sample.  In the context of Peng and Lohia, it would thus be obvious to input into a model text data with biased elements and without them, to see if the model is sensitive to such changes.  It would be desirable to incorporate this feature into Lohia to help test whether the model is affected by a particular removal of inappropriate content from text input, and determine whether further, associated training of the model is suitable e.g., see Peng col. 23, line 30 to col. 24, line 25). 
 	
 	Regarding claim 13, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 2 and is rejected for the same reasons.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia and Kim, as applied in claims 1 and 12, and further in view of Sohn (US 2017/0147932).

  	Regarding claim 3, the combination of Lohia and Kim teaches the invention as claimed in claim 1.   However, the combination of Lohia and Kim does not expressly disclose wherein: the particular data sample comprises a measurement; the non-causal data comprises a biased value; and generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement.
 	In the same field of endeavor, Sohn teaches wherein:
 	the particular data sample comprises a measurement ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model);
 	the non-causal data comprises a biased value ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model); and
 	generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein: the particular data sample comprises a measurement; the non-causal data comprises a biased value; and generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement as suggested in Sohn into Lohia and Kim because Lohia and Sohn pertain to analogous fields of technology.  Both Lohia and Sohn relate to identifying bias in data inputs for a machine learning model.  Generally, Lohia pertains to a system that detects whether a particular input inappropriately biases a model by providing original and modified versions of the input to the model to see if the model is sensitive to the bias data.  As noted in Lohia [0020], this is done in part to determine whether the model needs to be further trained to be less sensitive to such bias.  Sohn also teaches generating original and modified versions of input for a model that helps target bias in the input. In Peng, bias is removed from input measurement data.  In the context of Lohia and Sohn, it would thus be obvious to provide input data with and without identified bias data into a model, to test, as taught in Lohia, whether the model is sensitive to such bias.  It would be desirable to incorporate this feature into Lohia to help test whether the model is affected by an existence of absence of bias in the input data, and determine whether further, associated training of the model is appropriate.

	Regarding claim 14, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 14 also corresponds to claim 3 and is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia and Kim, as applied in claims 1 and 12, and further in view of Deo (US 2019/0147371).  

 	Regarding claim 4, the combination of Lohia and Kim teaches the invention as claimed in claim 1.  However, the combination of Lohia and Kim does not expressly disclose receiving a user data sample from a user device; determining that the user data sample comprises data associated with the non-causal data; and transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data.
 	In the same field of endeavor, Deo teaches 
 	receiving a user data sample from a user device ([0015-0016], training data for the model can be provided by a client device to a platform);
 	determining that the user data sample comprises data associated with the non-causal data ([0028], the system may receive data input and determine that it contains biases); and
 	transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data ([0028, 0074, 0054, 0058-0059], as noted in [0054, 0059, 0060], the platform may provide a user interface to the client device, indicating any information related to the model and training data, alarms etc.; as noted in [0028], the system may generate a graph indicating biases in training data; given the above, such information can be presented at the client device via a user interface from the platform).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a user data sample from a user device; determining that the user data sample comprises data associated with the non-causal data; and transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data as suggested in Deo into Lohia and Kim because Lohia and Peng pertain to analogous fields of technology.  Both Lohia and Deo pertain to systems for identifying biases in input data for machine learning model.  In Deo, when a client device submits input data, the system can highlight biases in the input data, and such information can be presented to a client device.  It would be desirable to incorporate this feature into Lohia to alert a user to potential biases in their submitted input data e.g., see Deo [0028, 0074, 0054, 0058-0059].

	Regarding claim 15, the combination of Lohia and Kim teaches the invention as claimed in claim 12.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia and Kim, as applied in claims 6 and 17, and further in view of He (US 2020/0286402).  

 	Regarding claim 7, the combination of Lohia and Kim teaches the invention as claimed in claim 6.  The combination of Lohia and Kim also teaches wherein the plurality of results is a first plurality of results and the comparison is a first comparison (Lohia [0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias).  However, The combination of Lohia and Kim does not expressly disclose modifying the machine learning model to produce a modified machine learning model; generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples; and determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data.
 	In the same field of endeavor, He teaches 
 	modifying the machine learning model to produce a modified machine learning model ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set; the retraining effectively produces a modified machine learning model; in the context of Lohia, this means it would be known to perform the perturbation test on a model again after it has been retrained, to determine if the model still responds to the perturbed data point/suspected bias);
 	generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set, which generates a different set of results); and
 	determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set; the retraining effectively produces a modified machine learning model; in the context of Lohia, this means it would be known to perform the perturbation comparison test on a model again after it has been retrained, to determine if the model still responds to the perturbed data point/suspected bias).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated modifying the machine learning model to produce a modified machine learning model; generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples; and determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data as suggested in He into Lohia and Kim, because Lohia and He pertain to analogous fields of technology.  Both Lohi and He pertain to the training and testing of machine learning models.  In Lohia, the system tests a model to determine if it is responding to bias i.e., by comparing results based on a perturbed data point and an unmodified data point.  Lohia teaches that such results can be used to help retrain the model to remove the sensitivity to bias e.g., see Lohia [0020].  He teaches that after retraining a model, it is known to test it again using the same test data to determine if it has sufficiently improved.  It would be desirable to incorporate this feature into Lohia so that the system could reduce bias sensitivity in a model e.g., see He [0024].  

 	Regarding claim 8, the combination of Lohia, Kim and He teaches the invention as claimed in claim 7.  The combination of Lohia, Kim and He also teaches wherein modifying the machine learning model comprises retraining the machine learning model (He [0024] teaches testing a model after retraining; see also Lohia [0020], which refers to training a model that has already been trained to further reduce its sensitivity to bias).

	Regarding claim 18, the combination of Lohia and Kim teaches the invention as claimed in claim 17.  Claim 18 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 19, the combination of Lohia, Kim and He teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 8 and is rejected for the same reasons.

Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia, Kim and He, as applied in claims 8 and 19, and further in view of Deo.

	Regarding claim 9, the combination of Lohia, Kim and He teaches the invention as claimed in claim 8.   However, the combination of Lohia, Kim and He does not expressly disclose wherein retraining the machine learning model comprises: modifying training data samples to remove data associated with the non-causal data and to produce modified training data samples; and retraining the machine learning model using the modified training data samples.
 	In the same field of endeavor, Deo teaches wherein retraining the machine learning model comprises:
 	modifying training data samples to remove data associated with the non-causal data and
to produce modified training data samples (Deo Abstract, [0024, 0053], the system removes bias from training data and trains the model at regular intervals); and
 	retraining the machine learning model using the modified training data samples (Deo Abstract, the system removes bias from training data and trains the model at regular intervals).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein retraining the machine learning model comprises: modifying training data samples to remove data associated with the non-causal data and to produce modified training data samples; and retraining the machine learning model using the modified training data samples as suggested in Deo into Lohia, Kim and He because Lohia and Deo pertain to analogous fields of technology.  Both Lohi and Deo pertain to the training and testing of machine learning models to deal with bias.  In Lohia, the system tests a model to determine if it is responding to bias i.e., by comparing results based on a perturbed data point and an unmodified data point.  Lohia teaches that such results can be used to help retrain the model to remove the sensitivity to bias e.g., see Lohia [0020].  Deo teaches a technique for training a model to remove its sensitivity to bias.  It would be desirable to incorporate the above feature into Lohia so that a model’s sensitivity to bias could be reduced e.g., see Deo Abstract, [0024, 0053]. 

 	Regarding claim 10, the combination of Lohia, Kim, He and Deo teaches the invention as claimed in claim 9.  The combination of Lohia, Kim, He and Deo also teaches 
	receiving a user data sample from a user device (Deo [0015-0016], data can be obtained from a client device);
 	determining that the user data sample comprises further data associated with the non-causal data (Deo Abstract, [0024], the system may identify and remove bias data from the training data to generate unbiased training data);
 	modifying the user data sample to remove the further data associated with the non-causal data and to produce a modified user data sample (Deo Abstract, [0024], the system may identify and remove bias data from the training data to generate unbiased training data); and
 	generating a user result by inputting the modified user data sample into the modified machine learning model (Deo [0030, 0053, 0050, 0054], claim 1, the system may train the model, thereby providing a modified model, which in turn can generate further results).

 	Regarding claim 20, the combination of Lohia, Kim and He teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claim 9 and is rejected for the same reasons.

 	Regarding claim 21, the combination of Lohia, Kim, He and Deo teaches the invention as claimed in claim 20.  Claim 21 also corresponds to claim 10 and is rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 12.

 	Regarding independent claims 1 and 12, Applicant alleges that the combination of references does not teach the amended limitation of "generating a plurality of data samples based on a particular data sample, the plurality of data samples comprising a modified data sample that differs from the particular data sample only by non-causal data, the non-causal data having a non-causal relationship to the output whereby the non-causal data does not directly lead to the result.”  Examiner has therefore rejected claims 1 and 12 under 35 U.S.C. 103 as being taught by the combination of Lohia and Kim.  Applicant’s remark are moot in view of the new grounds of rejection.  
 	Applicant further alleges that claims 2-11 and 13-22 are allowable in view of their dependency on claims 1 and 12.  Claims 2-11 and 13-22 are rejected as being taught by Lohia, Kim, Peng, Sohn, Deo and/or He.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kenthapadi (US 2020/0372435) teaches a system for achieving fairness across multiple attributes in a machine learning model e.g., see Kathapadi Abstract, claim 1.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143